PER CURIAM.
The plaintiff’s team and truck going uptown on the easterly side of Hudson street, in August, 1907, met on the left the defendant’s team and truck coming down on the up track; that is, easterly from the middle of the street. The defendant’s driver turned his team to the west, and thereby swung his load, iron girders, projecting about 10 feet from the rear of his truck, easterly across the street, striking and badly injuring one of the plaintiff’s horses, which died therefrom some months later. The defendant’s driver testified he held up his hand to signal the plaintiff’s driver to stop, but the latter says he did not see the signal, or see that the load projected until it swung across to the injury of his team. On that statement, apparently credited by the jury, contributory negligence could not be imputed to the plaintiff’s driver and the fault was of the defendant’s driver, against whose employer the jury found the verdict in damages, the amount of which is not here contested.
Judgment affirmed, with costs.